Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 was filed before the first action on the merits of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 4, no prior art was found to teach the division of an overall region/map into subregions (i.e. the N region division element) and then the selection of a subset (at least one of) the N zones which were checked based on the user requirements for each (i.e. requirements are per zone not an overall type requirement) zone.
Amending claim 1 to recite the N zone divisions and requirement setting/checking elements for each zone and subsequent sending of the checked zone(s) as recited in claim 4 would put claim 1 and its dependencies into condition for allowance. (i.e. amending claim 1 to be a method equivalent of the apparatus claim 4 would put claim 1 into condition for allowance.)
While the division of a region into subregions with individual flight paths for uavs are taught in the prior art (e.g. US 9418560 B1; US 20180231972 A1; AT 510729 A1), there is no checking of these regions for user requirements per region and/or the regions are divided based on the amount of drones/area per region. As such the underlying principles of operation for dividing of an overall region into subregions which is found in the prior art varies from the applicant’s claimed invention in claim 4. A 103 combination to include such a region division would thus require changing the underlying principles/operation to arrive at the applicant’s invention which would require improper hindsight bias.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al, US 20160306355 A1,” AUTONOMOUS DRONE SERVICE SYSTEM”.
	Regarding Claim 1, Gordon et al teaches “providing the user with an interface for designating a desired area on a map;”( [0053]”  According to another non-limiting embodiment, the API automatically presents the programmer with various services and features that the DaaS system 100 can offer in real-time, “right now”. For example, the API may support a query field 214 in which a user can input a service query or a request for service offered by the DaaS system 100. Based on the query input to the query field 214, the API, which are then constructed into user-selectable options 218 presented on the web interface 204 as illustrated in FIG. 2b.” and in [0051] “The GUI 200 may thereby overlay the web map 206 with a graphical icon that represents real-time locations of one or more drones 102a-102c with respect to the location designated by the user. According to a non-limiting embodiment, the user may also designate an area of interest (AOI) 210 at which the requested service is to be performed.” Here the GUI and a interface provided to the user which allows for setting of a region (the area of interest/AOI));” setting at least one flight path within a designated area; providing at least one provider with an interface for selecting the at least one flight path;’([0049] “The drones 102a-102c via the EFC can also autonomously perform various flight operations to facilitate the service/tasks electrically transmitted by the service node 106. The autonomous flight operations include, but are not limited to, path planning to determine an optimal path for a vehicle to follow while meeting certain objectives and flight constraints, such as obstacles or fuel requirements, obstacle recognition allowing drones to autonomously avoid obstacles such as buildings, trees, etc. during flight, trajectory generation (i.e., motion planning) to determine optimal control maneuvers in order to follow a path necessary to complete the requested service or task, task regulation to determine specific control strategies required to constrain a vehicle within some tolerance or permissible airspace, task allocation and scheduling to determine the optimal distribution of each service request/task among a plurality of service requests/tasks within time and equipment constraints, and cooperative tactics to formulate an optimal sequence and spatial distribution of activities between agents to maximize the chance of success in any given mission scenario.” Here teaches the setting of a flight path based on the service selected, which with the region selection from [0051] above teaches the path generation for the region.);”receiving, from the at least one provider, drone data obtained by taking aerial images on a flight path selected by each of the at least one provider;”([0056] “The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200”);” and collecting the drone data received from the at least one provider”( [0054] In response to completing the service requested by the user, the drone can transmit an acknowledgement signal to the service node 106 indicating that the requested services are completed. In addition to the acknowledgement signal, the drone also transmits any information or data collected according to the requested service” Here teaches providing of the drone data from the drone (provider));” and producing an integrated drone data map for the designated area.”( [0056] “The user device 302 includes an electronic microcontroller 303 and a GUI 200. It should be appreciated that the microcontroller 303 includes a microprocessor having electronic memory that stores computer readable instructions that when executed by the microprocessor performs various tasks and processes as understood by one of ordinary skill in the art. For example, the microcontroller 303 can access an application stored in memory that, when executed, renders and operates the GUI 200 on the user device 302. The microcontroller 303 is also configured to transmit input data received from a user via the GUI 200 to the service provider 304 according to well-known wireless transmission techniques understood by one of ordinary skill in the art. The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200. The deliverable may include, for example, a map or image that is created as result of the user's service request.”.)
	Regarding Claim 2, Gordon et al teaches “The method of claim 1, wherein the producing the integrated drone data map comprises checking whether an image of the drone data collected from the at least one provider for each flight path satisfies a criterion suitable for providing to the user and further checking whether the collected drone data meets the user's requirements, to thereby provide compensation to the provider when the image of the drone data satisfies the criterion and the collected drone data meets the user's requirements.” ([0056] The user device 302 includes an electronic microcontroller 303 and a GUI 200. It should be appreciated that the microcontroller 303 includes a microprocessor having electronic memory that stores computer readable instructions that when executed by the microprocessor performs various tasks and processes as understood by one of ordinary skill in the art. For example, the microcontroller 303 can access an application stored in memory that, when executed, renders and operates the GUI 200 on the user device 302. The microcontroller 303 is also configured to transmit input data received from a user via the GUI 200 to the service provider 304 according to well-known wireless transmission techniques understood by one of ordinary skill in the art. The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200. The deliverable may include, for example, a map or image that is created as result of the user's service request.”) from the “deliverable” it is implicit that there is some-sort of basic quality/criteria as deliverables (in a business agreement context) are am agreed on end product/result with various details such as quality/scope agreed on beforehand. As such map deliverable would naturally have minimum area/detail requirements. This implicit image quality criteria/deliverable is further a requested resolution is explicitly taught in [0069] “Turning now to FIG. 6, a flow diagram illustrating a method of performing a service provided by the DaaS system is illustrated according to a non-limiting embodiment. The method starts at operation 500 and at operation 502 a user submits a service request via a GUI, for example. The service request may include, but is not limited to, a request for an image of an AOI, weather conditions, traffic conditions, etc. At operation 504, the user selects one or more features/options corresponding to the requested service. For example, a user requesting an image of an AOI may also select the resolution of the image, the number of images, and characteristics of the image such as black and white, etc.”)
	Regarding Claim 3, Gordon et al teaches “The method of claim 1, further comprising charging the user a fee for the integrated drone data map produced for the designated area.”([0066] “Once the service is completed, the drone selection module 306 generates a completion signal to the fee control module 312 indicating the service is completed, and the fee control module 312 generates a cost signal to the user device 302 indicating a total cost of the service.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040039621 A1; AT 510729 A1; US 9418560 B1; US 20170334559 A1; US 20180033312 A1; US 20180231972 A1; WO 2018165567 A1; US 20180349831 A1; US 20190158597 A1; US 10445836 B2; US 20200050189 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661